[Cite as State v. Neguse, 2021-Ohio-2245.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :           No. 20AP-275
                                                           (C.P.C. No. 89CR-2888)
                 Plaintiff-Appellee,               :           No. 20AP-276
                                                           (C.P.C. No. 89CR-4079)
v.                                                 :           No. 20AP-277
                                                           (C.P.C. No. 90CR-414)
Mekria Neguse,                                     :
                                                        (ACCELERATED CALENDAR)
                 Defendant-Appellant.              :




                                             D E C I S I O N

                                      Rendered on June 30, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Michael P. Walton, for appellee.

                 On brief: Mekria Neguse, pro se.

                  APPEALS from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Defendant-appellant, Mekria Neguse, appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion to vacate the hearing on his
petition for postconviction relief and his motion for release of additional property. For the
reasons which follow, we affirm.
        {¶ 2} In 1989, appellant pled guilty to one count of assault and one count of drug
abuse. The trial court sentenced appellant to a six-month term of imprisonment on the
assault count and placed appellant on a three-year period of probation on the drug abuse
count. In 1990, while on probation, appellant shot and killed a man. As a result, appellant
was convicted of murder and having a weapon while under disability ("WUD"), both with
specifications. The trial court sentenced appellant to an aggregate prison sentence of 18
Nos. 20AP-275, 20AP-276 and 20AP-277                                                        2

years to life on the murder and WUD counts. This court affirmed appellant's murder and
WUD convictions in State v. Neguse, 71 Ohio App.3d 596 (10th Dist.1991).
        {¶ 3} Since his incarceration, appellant has filed a variety of motions and pleadings
in his criminal cases. See State ex rel. Neguse v. McIntosh, 115 Ohio St.3d 216, 2007-Ohio-
4788; State v. Neguse, 10th Dist. No. 09AP-843, 2010-Ohio-1387; State v. Neguse, 10th
Dist. No. 17AP-449, 2018-Ohio-1163. Pertinent to the present appeal, in 1993, appellant
filed a petition for postconviction relief. The trial court held an evidentiary hearing on the
petition June 29, 1994. The trial court subsequently denied appellant's petition for
postconviction relief and issued a nunc pro tunc entry denying the petition on February 3,
1995.
        {¶ 4} Appellant attempted to appeal the trial court's order denying his petition for
postconviction relief. However, on April 12, 1995, this court sua sponte dismissed the
appeal for lack of a timely notice of appeal. In 2000, appellant again attempted to appeal
the court's order denying his petition for postconviction relief and this court again
dismissed the appeal for lack of a timely notice of appeal.
        {¶ 5} On February 27, 2019, appellant filed a motion to vacate the June 29, 1994
hearing on his petition for post-conviction relief. Appellant asked the court to hold a new
hearing on the petition because he was not provided a foreign language interpreter or
counsel to assist him during the 1994 hearing.
        {¶ 6} On November 7, 2016, appellant filed a motion for the return of his property.
Appellant asked the court to return "two rings, watch, shoe, $174, and cloth [sic] and other
items" appellant claimed were taken from him by police following his 1990 murder charge.
(Emphasis sic.) (Mot. at 1.) The State of Ohio, plaintiff-appellee, responded to appellant's
November 7, 2016 motion, indicating it had "some of [appellant's] property" including "a
watch, one ring and $170.50 cash." (State's Mar 28, 2017 Response to Mot. for Return of
Property.) On May 31, 2017, the trial court issued a decision finding appellant's "request for
the return of personal property in the State's possession (i.e. one watch, one ring, and
$170.50 cash) well taken." (Entry.) As appellant was incarcerated, the court instructed
appellant to "designate[] someone to accept responsibility for the items in the State's
possession." (Entry.)
Nos. 20AP-275, 20AP-276 and 20AP-277                                                       3

       {¶ 7} On August 9 and October 2, 2017, appellant filed motions to compel the state
to release his property. The state responded noting appellant had not designated a person
to retrieve his property. On April 17, 2018, appellant filed a power of attorney authorizing
Darlean Lovett to obtain his property. On August 3, 2018, the court issued an order
acknowledging Lovett would retrieve appellant's watch, ring, and $170.50 from the state.
       {¶ 8} On April 3, 2019, appellant filed a motion seeking the return of additional
property. Appellant acknowledged his watch, ring, and $170.50 were returned to him in
2018. However, appellant asked the court to order the state to "release the remaining
property that was on the motion filed November 7, 2016." (Response at 1.) The state
responded to appellant's motion arguing that res judicata barred appellant's attempt to
seek the return of additional property.
       {¶ 9} The trial court issued an entry denying the pertinent motions on April 7,
2020. The court denied appellant's motion to vacate the hearing on his petition for post-
conviction relief without analysis. The court found the state had "made available the
property which has been identified as the property of [appellant]," and denied appellant's
motions to compel and motion for return of additional property. (Entry at 3.)
       {¶ 10} Appellant appeals, assigning the following four assignments of error for our
review:
              [I.] It was prejudicial plain error and an abuse of discretion for
              the trial court of common pleas to deny motion to vacate post-
              conviction hearing that was filed on February 27, 2019 for lack
              of public defender office was not notified about his hearing
              June 29, 1994.

              [II.] It was prejudicial error and an abuse of discretion for the
              court of common pleas to deny motion to vacate post
              conviction hearing that was filed on February 27, 2019 for lack
              or not provided an adequate interpreter.

              [III.] It was prejudicial plain error an and abuse of discretion
              for the court of common of pleas to deny motion to vacate post-
              conviction hearing that was filed on February 27, 2019, based
              upon of res judicata.
Nos. 20AP-275, 20AP-276 and 20AP-277                                                                           4

                 [IV.]1 The trial court abused its discretion in that it failed to
                 return the defendant's-Appellant property that was listed in
                 motion from November 7th, 2016.

(Sic passim.)

        {¶ 11} Appellant's first, second, and third assignments of error assert the trial court
erred in denying his motion to vacate the 1994 hearing on his petition for postconviction
relief. Although the trial court did not indicate its grounds for denying the motion, we must
affirm the trial court's judgment if there are any valid grounds to support it. Schottenstein,
Zox & Dunn, LPA v. C.J. Mahan Constr. Co., LLC, 10th Dist. No. 08AP-851, 2009-Ohio-
3616, ¶ 16, citing Joyce v. Gen. Motors Corp., 49 Ohio St.3d 93, 96 (1990).
        {¶ 12} The state contends appellant's motion to vacate the 1994 hearing was an
untimely, procedurally barred petition for postconviction relief. An irregular motion may
be treated "as a [R.C. 2953.21] postconviction petition, [where] it '(1) was filed subsequent
to [the defendant's] direct appeal, (2) claimed a denial of constitutional rights, (3) sought
to render the judgment void, and (4) asked for vacation of the judgment and sentence.' "
State v. Norman, 10th Dist. No. 19AP-106, 2019-Ohio-4020, ¶ 11, quoting State v.
Reynolds, 79 Ohio St.3d 158, 160 (1997). See also State v. Schlee, 117 Ohio St.3d 153, 2008-
Ohio-545, ¶ 12. Appellant's February 27, 2019 motion did not ask the trial court to find the
judgment against him void or to vacate his sentence. Rather, the motion asked the court to
hold a new hearing on appellant's petition for postconviction relief. Accordingly, the
February 27, 2019 motion does not satisfy the criteria to be recast as a petition for
postconviction relief.
        {¶ 13} However, we find no error in the court's decision denying appellant's motion
to vacate the 1994 hearing, as the motion was barred by res judicata. "The doctrine of res
judicata 'prevents repeated attacks on a final judgment and applies to issues that were or
might have been previously litigated.' " State v. Russell, 10th Dist. No. 06AP-498, 2006-
Ohio-6221, ¶ 12, quoting State v. Sneed, 8th Dist. No. 84964, 2005-Ohio-1865, ¶ 16. See


1 Appellant has filed two initial briefs in the present appeal. App.R. 16 permits "the Appellant to file only one
initial brief." Oyer v. Oyer, 7th Dist. No. 07 CA 847, 2008-Ohio-2269, ¶ 5. Although we have authority to
disregard any error neither assigned nor argued in compliance with App.R. 16, in the interests of justice, we
will address the assignments of error presented in both of appellant's briefs. App.R. 12(A); Franklin Cty. Dist.
Bd. of Health v. Sturgill, 10th Dist. No. 99AP-362 (Dec. 14, 1999). We have renumbered appellant's first
assignment of error from his second brief as his fourth assignment of error.
Nos. 20AP-275, 20AP-276 and 20AP-277                                                        5

State v. Wheeler, 10th Dist. No. 09AP-910, 2010-Ohio-2559, ¶ 19, citing State v. Szefcyk,
77 Ohio St.3d 93, 96 (1996); State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the
syllabus. Thus, "any issue that could have been raised on direct appeal and was not is res
judicata and not subject to review in subsequent proceedings." State v. Saxon, 109 Ohio
St.3d 176, 2006-Ohio-1245, ¶ 16. In a criminal case, "res judicata may preclude issues,
arguments, or positions that could have been (even if they were not actually) litigated."
State v. Barber, 10th Dist. No. 16AP-172, 2017-Ohio-9257, ¶ 19.
       {¶ 14} Although appellant failed to timely appeal the court's order denying his
petition for postconviction relief, appellant could have raised the issues presented in his
February 27, 2019 motion in an appeal from the court's order denying his petition. As such,
res judicata barred appellant from raising these issues in a subsequent motion. See State v.
Payne, 10th Dist. No. 10AP-1188, 2011-Ohio-3930, ¶ 11 (stating that "[a]lthough defendant
did not file a direct appeal from the trial court's judgment," because "he could have appealed
what he now claims to be an erroneous determination, res judicata bars his raising the
issue" through a subsequent motion). Appellant's first, second, and third assignments of
error are overruled.
       {¶ 15} Appellant's fourth assignment of error asserts the trial court abused its
discretion by failing to return all the property listed on his November 7, 2016 motion. As
the trial court's May 31, 2017 decision granted appellant's November 7, 2016 motion for the
return of his property only with respect to one watch, one ring, and $170.50, the decision
effectively denied the November 7, 2016 motion with respect to the other items listed on
the motion.
       {¶ 16} Appellant did not appeal the trial court's May 31, 2017 decision. Accordingly,
appellant's April 3, 2019 motion seeking the return of the additional items listed on the
November 7, 2016 motion was barred by res judicata. See State v. Carter, 9th Dist. No.
21792, 2004-Ohio-1590, ¶ 8 (holding that, because appellant's motion for the return of
property "was previously denied by the trial court on May 1, 2001, Appellant's
September 11, 2003, motion for the return of seized property filed to the trial court was
barred by res judicata"); State v. White, 2d Dist. No. 2017-CA-28, 2018-Ohio-2573, ¶ 13
(stating that the "portion of [the defendant's] 'Motion for the Return of Property' requesting
the release of his vehicle [was] barred by res judicata because [the defendant] previously
Nos. 20AP-275, 20AP-276 and 20AP-277                                                                               6

requested such relief in a prior motion and then failed to appeal from the trial court's
decision denying the prior motion"); State v. Travis, 3d Dist. No. 13-17-13, 2017-Ohio-
7285, ¶ 14; State v. Goins, 12th Dist. No. CA2004-02-054, 2005-Ohio-828, ¶ 7; Wheeler at
¶ 21. To the extent appellant claims on appeal that he is entitled to receive certain additional
property items,2 which appellant never raised in the trial court, these items are not properly
before this court for consideration. See State v. Jamison, 2d Dist. No. 23211, 2010-Ohio-
965, ¶ 32 (noting that, although "Jamison claim[ed] on appeal that he own[ed] $181 of the
money" he sought to be returned, as Jamison "did not make this claim in the trial court,"
the appellate court could not "add new matters to the record and decide the appeal based
on those facts").
         {¶ 17} Accordingly, the trial court did not err in denying appellant's April 3, 2019
motion for the return of additional property. Appellant's fourth assignment of error is
overruled.
         {¶ 18} Having overruled appellant's four assignments of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                                          Judgment affirmed.

                               KLATT and BEATTY BLUNT, JJ., concur.
                                      _________________




2 Appellant asserts in his brief that he is entitled to receive the following property items: "a pair of black shoes,
brown pants, one gray full length L.A. Raiders Jacket, one cassette tape, one pair of shorts, one green sports
tank top, drivers license, [and] one pager, among other items." (Appellant's June 19, 2020 Brief at 2.)